Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a method and a program product for selecting regions of interest within an infrastructure architecture diagram corresponding to an infrastructure offered by an infrastructure provider to support a computer application; identifying infrastructure resources and interconnections among the infrastructure resources based on objects appearing within the regions of interest; determining properties corresponding to the infrastructure resources identified; and generating an infrastructure architecture specification specifying the infrastructure resources, corresponding properties of the infrastructure resources, and interconnections among the infrastructure resources, wherein the infrastructure architecture specification is usable for configuring networked resources to support the computer application at set forth in the specification and independent claims 1, 8, and 14.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Vo et al, U.S. Patent Application Publication No. 2020/0302168 A1.
b. Cha et al, U.S. Patent Application Publication No. 2020/0175352 A1. 
c. Arunachalam et al, U. S. Patent Application Publication No. 2019/0155620 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is (571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha can be reached at (571) 272-5863.
/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

February 16, 2021